IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-14-00251-CV

EUSEBIO PALACIOS AND JULIA JUAREZ,
                                                               Appellants
v.

JP MORGAN CHASE BANK, N.A.,
ITS OFFICERS, AGENTS, ASSIGNEES,
AND ASSOCIATES,
                                                               Appellee



                           From the County Court at Law
                                Ellis County, Texas
                             Trial Court No. 13-C-3097


                           MEMORANDUM OPINION


       Appellants are attempting to appeal the trial court’s May 31, 2013 final judgment.

They filed their notice of appeal on July 31, 2014. The notice of appeal must have been

filed within 30 days after the judgment was signed, (TEX. R. APP. P. 26.1), and a motion

for extension of time to file notice of appeal must have been filed within 15 days after

the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3.
       The Clerk of the Court notified Appellants in a letter dated September 3, 2014

that this appeal may be dismissed for want of jurisdiction unless they filed a response

within 10 days showing grounds for continuing the appeal.           Appellants have not

responded.

       Because Appellants’ notice of appeal was untimely, this appeal is dismissed for

want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                     REX D. DAVIS
                                                     Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed September 25, 2014
[CV06]




Palacios v. JP Morgan Chase Bank, N.A.                                            Page 2